Mr. Justice Breese delivered the opinion of the Court: This is an appeal from a judgment in the DeKalb circuit court, overruling a motion submitted by appellant to quash a fee bill which had been issued by the clerk of that court, and which had been replevied under the statute. The objectionable charges were the following items: September, 1872, docketing suit three times, 45 cents; February, 1873, docketing suit three times, 45 cents; October, 1873, docketing suit three times, 45, cents. The inference is, that suit was commenced to the September term, 1872, and continued to the February term, 1873, and again continued to the October term of that year. It is insisted by appellant, there is no authority of law for these charges, and we are referred to the statute regulating “Fees and Salaries,” (R. S. 1874, p. 504, section 14) in support of his objection. That part of the section applicable is as follows: For docketing suit each time, in counties of the first class, 20 cents; in counties of the second class, 15 cents. It is understood DeKalb is a county in the second class. Prior to 1872, the provision on this subject was, “For entering each suit on the docket for trial, 10 cents.” Whilst this was the law, the case of Kerp v. Fuchs, 43 Ill. 492, was before thia court, wherein it appeared the clerk of the circuit court of Bureau county had charged in his fee bill ten cents each for entering a cause on the docket of the judge, of the clerk, and of the bar. On a motion to retax the costs, the circuit court denied the same, and it was held by this court, on appeal, that the clerk was entitled to charge ten cents only for placing the cause on each docket; that there was but one docket, the others being copies only, and no fee was allowed for entering the cause on the copy. The act then in force allowed one fee only for docketing a suit, without reference to the number of times it would be necessary to docket it owing to continuances from one term to another. The present law repairs that defect by allowing a fee for each time or term the cause is docketed, following out the suggestion of this court in the above cited case. There is no pretence for the charge under this law. For docketing the cause the clerk is entitled to fifteen cents only. There is but one docket which the clerk has to supply, in which he makes his original entries. This is the court docket; the others are mere copies. For each time he enters a cause on this docket he can claim fifteen cents, and no more. The circuit court erred in refusing to quash the fee bill, and for the error the judgment is reversed, and the cause remanded with directions to quash the same. Judgment reversed.